Citation Nr: 9935464	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbosacral strain with degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973, including service in the Republic of Vietnam 
from March to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  During the pendency of this appeal, a 
rating decision of January 1996 granted an increased rating 
of 10 percent for the veteran's service-connected residuals 
of lumbosacral strain with degenerative joint disease.  
Thereafter, an August 1997 rating decision assigned the 
service-connected low back disability a 20 percent 
evaluation, effective from June 27, 1995.  

The case was received by the Board and remanded to the RO in 
February 1998 for further development.  The case has since 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The veteran's residuals of lumbosacral strain with 
degenerative joint disease is currently manifested by severe 
limitation of motion of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for residuals of 
lumbosacral strain with degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

The veteran's residuals of lumbosacral strain with 
degenerative joint disease is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Under that code, the criteria for a 20 percent 
evaluation include findings reflective of a moderate 
limitation of motion warrants.  A severe limitation of motion 
of the lumbar spine warrants a 40 percent evaluation.  

The veteran may also be evaluated under Diagnostic Code 5295.  
Under that diagnostic code, the criteria for a 20 percent 
evaluation requires findings reflective of lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation requires findings reflective of a severe 
lumbosacral strain, manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board has reviewed the evidence of record for the 
veteran's service-connected residuals of lumbosacral strain 
with degenerative joint disease.  In light of the reasoning 
set forth below and resolving reasonable doubt in the 
veteran's favor, the Board is of the opinion that a 
disability evaluation of 40 percent is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.

The record includes a March 1994 VA radiology report 
containing impressions of minimal degenerative changes of the 
cervical spine; normal examination of the hips, left shoulder 
and S1 joints; and degenerative changes of the lumbar spine.  
A September 1996 private medical record of examination of the 
lumbar spine noted that multiple lumbar spine views showed no 
fracture or destructive process.  Degenerative osteophytes 
were shown at most levels.  Minimal wedging of the L1 was 
unchanged from 1994.  There was minimal narrowing of the L4-5 
interspace, and alignment was found to be good.  The report 
contains an impression of degenerative changes with narrowing 
of the L4-5 interspace.  An October 1996 private medical 
record contains an impression of degenerative joint disease 
of the lumbar spine.

The report of a March 1997 VA orthopedic examination shows 
that the veteran reported complaints of chronic neck and low 
back pain.  He described the low back pain as occasionally 
severe, and he had pain when bending over.  After working, he 
had constant aching pain, especially in the morning, with 
some difficulty arising from bed.  On examination, the lumbar 
spine was found to be without bony tenderness, deformity, 
discoloration or soft tissue swelling.  The ranges of motion 
of the lumbar spine included: flexion and extension of 60 and 
10, respectively; and rotation to the left and right, and 
left and right flexion, all were 10 degrees with pain on 
motion.  Neurologic examination revealed that cranial nerves 
II through XII, motor, deep tendon reflexes, sensory 
examination, cerebellar examination, and mental status 
examination were all intact and physiologic.  The report 
commented specifically, that there were no postural 
abnormalities or fixed deformity; that the musculature of the 
back was normal; that there was objective evidence of pain on 
motion; and that the neurologic examination was normal.  The 
report noted that X-ray examination of the lumbar spine 
revealed minimal degenerative osteoarthritis of the lumbar 
spine, otherwise unremarkable.  The impression was that the 
veteran had minimal degenerative osteoarthritis of the lumbar 
spine resulting in chronic low back pain.   

The report of an April 1998 VA neurologic examination shows 
that the veteran reported that he had had intermittent pain 
in the low back ever since an injury in service, with 
gradually increasing frequency.  Currently the pain was 
always present, but worse after activity.  He was no longer 
able to do daily household chores such as lawn mowing, due to 
much more severe pain experienced on the following day.  He 
reported that he wakes feeling beat up everyday, and the pain 
became worse on coughing or sneezing.  The veteran reported 
that the pain sometimes went down into the back of his 
thighs.  He reported that he did not have any specific 
weakness associated with the pain, but the pain somewhat 
limited his activity.  He reported that he had no bowel or 
bladder control problems.  He reported that medications had 
not been helpful.  

The April 1998 VA neurologic examination report shows that on 
examination, the veteran moved with guarding against rotation 
of the low back.  Strength was normal except for some give 
away weakness due to pain in all limbs.  Muscle stretch 
reflexes were normal and symmetrical at all levels.  The 
veteran manifested no sensory loss to pin prick or light 
touch and he had no Romberg's sign.  He experienced some pain 
in the back of both thighs with straight leg raising, and 
very minimal pain in the low back with the hip flexed to 
about 80 degrees.  No muscle wasting was noted.  The report 
noted that review of films in the claims file showed the 
following findings.  First, that the veteran had an 
essentially normal lumbosacral spine and pelvis examination 
in May 1970.  Films in March 1994 showed minimal degenerative 
changes of the cervical spine; normal examination of the 
hips, left shoulder, and sacroiliac joints; and degenerative 
changes of the lumbar spine.  X-rays of the lumbar spine 
taken in March 1997 showed minimal degenerative 
osteoarthritis in the lumbar spine.  

The April 1998 VA neurologic examination report contains a 
diagnosis that the veteran had chronic low back pain due to 
degenerative arthritis.  The examiner noted that this 
apparently had been a progressive problem over a number of 
years, with a history suggesting that it started around the 
time of the veteran's military service.  The examiner noted 
that examination revealed no motor findings, and that no 
specific sensory nerve or nerve root territories were 
involved.  On this basis, the examiner opined that he saw no 
evidence for nerve root or spinal cord involvement.  The 
examiner opined that the veteran's symptomatology was 
severely limiting his ability to function in day to day 
activities including chores, because of the increasing pain.
    
The report of an April 1998 VA orthopedic examination of the 
spine shows that the veteran reported constant pain, which 
was worse at night.  He had trouble with moving, standing, 
bending, sitting, twisting, turning and lifting.  He reported 
no bladder or bowel problems.  He received some relief by 
soaking in hot tubs.  He reported having had problems with 
his neck and with headaches, and flare ups when riding in a 
car for one to two hours.   

During the orthopedic examination, ranges of motion in 
degrees, for the cervical spine, included: flexion and 
extension of 30 and 10, respectively; right and left lateral 
bending, 20; and rotation to the left and right, 30.  The 
ranges of motion of the lumbar spine included: flexion and 
extension of 60 and 10, respectively; left and right lateral 
bending, 25; and rotation to the right and left, 30.  
Reflexes at the ankle, knee, radial, biceps and triceps were 
all 2/2, equal and symmetrical.  The report noted that no 
motor or sensory deficit was found.  Some tenderness was 
present on the cervical spine lateral to the midline of C5-6; 
and on the lumbar spine lateral to midline at L3-5.  The 
veteran was able to walk on his toes and heels without 
difficulty.  His station and gait were normal.  He was able 
to rise from a squat position without difficulty.  The 
examiner noted that while the veteran dressed, he was able to 
reach down and tie his shoes and put them on without any 
significant difficulties.  X-ray examination of the lumbar 
spine showed slight narrowing with spur formation, with 
minimal degenerative changes of the lumbar spine.  

The April 1998 VA orthopedic examination report contains an 
impression of degenerative joint disease with chronic 
lumbosacral strain, lumbar spine.  The report indicated that 
x-ray examination was normal in May 1970, with a progression 
of degenerative joint disease of the middle area of the 
lumbar spine noted over time, including the latest x-ray 
examination in March 1997.  March 1994 X-ray examination of 
the hips, right shoulder and sacroiliac joints were within 
normal limits.  A recent MRI in March 1998 showed 
degenerative joint disease with bulging of the discs at L1-
L2, L3-L4 and L4-L5, with mild stenosis at L4-L5 due to 
bulging facet arthritis.  The examiner indicated that the 
neural foramina was within normal limits.  The examiner 
opined that given the history and present examination 
findings, the veteran's disability manifested some loss of 
function due to pain or pain on use with any activity that 
would cause extensive bending and twisting; and this might 
result in some excess fatigability.  The examiner noted that 
it was difficult to assess areas of excess fatigability to 
incoordination based on the present examination, but on the 
basis of the veteran's history, the examiner felt that the 
veteran had these manifestations.

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 40 percent evaluation 
for his service-connected residuals of lumbosacral strain 
with degenerative joint disease.  In this regard, the Board 
has taken careful note of the fact that during the veteran's 
recent VA examinations in April 1998, the examiners indicated 
that the veteran's service-connected residuals of lumbosacral 
strain with degenerative joint disease had increased in 
severity over time.  At that time the VA neurologic examiner 
opined that the veteran's low back disability was severely 
limiting his ability to function in day to day activities due 
to increasing pain.  Also, based on the recorded history and 
present examination, the VA orthopedic examiner felt that the 
veteran had loss of function due to pain, as well as 
resulting excess fatigability and incoordination.  The Board 
has also considered the veteran's complaints of constant and 
severe pain that precluded normal daily activity.  The Board 
notes as well his complaints that his low back pain has 
increased over the years, which correlates with the reported 
clinical findings of progressive degenerative joint disease 
of the lumbar spine.    

On the basis of the foregoing, the Board finds that the 
symptomatology associated with the veteran's service-
connected low back disability is productive of a severe 
limitation of motion of the lumbar spine.  Therefore, after 
reviewing the total clinical record, a 40 percent evaluation 
is assigned.  

However, the Board does not find that a higher evaluation is 
warranted.  The highest rating allowed under Diagnostic Codes 
5292 and 5295 is 40 percent.  Consequently, evaluation of his 
service-connected residuals of lumbosacral strain with 
degenerative joint disease under either of those diagnostic 
codes would not yield a higher evaluation for the veteran.  

A low back strain disability may be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5289, for ankylosis, however, 
ankylosis (bony fixation) has not been clinically 
demonstrated or diagnosed.

While there may be limitation of motion, the reported 
findings as to range of motion do not show more than severe 
loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  Findings in the April 1998 VA examination 
indicate that there was evidence of functional loss due to 
pain.  However, although the examiner felt that the veteran 
had some loss of function due to pain on use, the examiner 
did not indicate that there were definite findings of 
fatigability and incoordination.  

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's lumbosacral 
strain disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The functional impairment which can be attributed to 
pain or weakness has also been considered, see 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, 8 Vet.App. at 206.

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of the 40 
percent rating granted here, for the veteran's service-
connected low back strain disability.  The veteran's level of 
impairment due to his lumbar disability is shown to manifest 
severe limitation of lumbosacral motion.  The veteran's 
service-connected back disability therefore does not show the 
criteria necessary for a higher evaluation than 40 percent 
under any of the relevant diagnostic codes.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his low back condition.  Based on 
this information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

A 40 percent rating for residuals of lumbosacral strain with 
degenerative joint disease is granted, subject to controlling 
regulations governing the payment of monetary benefits.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

